Citation Nr: 1337683	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-30 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, including as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Chicago, Illinois Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision the RO denied service connection for acid reflux and stomach ulcers.  The Board has recharacterized the issue as service connection for gastrointestinal disorders.

In July 2013, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

In the July 2013 hearing and in an August 2013 statement the Veteran indicated that he was raising a claim for a total disability rating based on individual unemployability.  Thus, the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's PTSD caused, or aggravates, a gastrointestinal disorders.


CONCLUSION OF LAW

A Gastrointestinal disorder is proximately due to and the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013)
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has gastrointestinal disorders as a result of his service-connected PTSD.  He asserts that his PTSD-related stress and anxiety, medications prescribed for PTSD, and alcohol consumed to self-treat his PTSD, all contributed to causing his chronic stomach discomfort, ulcers, reflux, and intestinal discomfort and dysfunction.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disease or injury by a service-connected disease or injury.  38 C.F.R. § 3.310.  

A substance abuse disability cannot be service connected on the basis of its incurrence or aggravation in service.  See 38 U.S.C.A. § 101(16), 105(a) (West 2002); 38 C.F.R. § 3.301(d); and VAOPGCPREC 11-96, 61 Fed. Reg. 66,750 (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated, however, the VA compensation benefits are available for alcohol-related or drug-related disability that is secondary to a service-connected disorder.  Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has indicated that the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran does not contend that his gastrointestinal disorders began under his active service.  He contends that his service-connected PTSD caused the post-service development of chronic gastrointestinal disorders.

Service entrance and separation examinations do not reflect reports or findings of gastrointestinal disorders.  The Veteran has service-connected PTSD that is currently rated as 70 percent disabling.  The Veteran contends that stress and anxiety associated with his PTSD cause digestive system symptoms such as upset stomach and disorders such as stomach ulcers and gastroesophageal reflux disorder (GERD).

Private treatment records from 2005 show diagnoses of PTSD and alcohol abuse, and reflect that the Veteran was on medication (Aciphex) for gastrointestinal disorders such as stomach ulcers and GERD.

On VA examination in March 2007, the Veteran reported that private clinicians had diagnosed PTSD, alcohol abuse, acid reflux, and stomach ulcers.  The examining psychologist found that the Veteran had PTSD and alcohol abuse secondary to PTSD.  He stated, "Veteran's abuse of alcohol appears to be secondary to primary diagnosis of PTSD."  VA treatment records from 2007 reflect ongoing medication for ulcers and reflux.

In March 2007, private physician J. A. C., M.D., wrote that a scope procedure seven years earlier showed gastritis, pre-pyloric ulcers, and reflux.  Dr. C. noted that the Veteran addressed his stomach and esophagus disorders with medication (Prilosec) and sleeping with his head elevated.  Dr. C. stated that stress, such as from PTSD, exacerbated or increased the amount of acid and could cause ulcers.  Dr. C. indicated that psychological stress could not be said to be the only cause of the Veteran's ulcers, but that undue stress certainly could increase his symptoms.

On VA examination in April 2010, it was noted that Veteran had a history since at least 1999 of psychological stress and of stomach ulcers and reflux.  The examining physician assistant provided the opinion that it is less likely than not that the Veteran's ulcers and GERD were caused by his PTSD.  She noted that diagnosis of the ulcers and GERD was made earlier than the diagnosis of PTSD.  She opined that it was more likely that the Veteran's gastrointestinal problems were caused by his alcohol abuse.

In the July 2013 hearing, the Veteran reported that his PTSD symptoms, such as anxiety, began during service and continued after service in the 1970s and thereafter.  He indicated that stomach, esophagus, and intestinal discomfort and dysfunction developed gradually over those years, worsened over time, and eventually were diagnosed as ulcers and GERD.

The Veteran's private clinician Dr. C. indicated that the Veteran's PTSD could be expected to worsen his gastrointestinal disorders.  The VA clinician who examined the Veteran in 2010 found it relatively unlikely that PTSD directly caused the Veteran's gastrointestinal disorders, but more likely that those disorders were caused by alcohol abuse.  The VA clinician who examined the Veteran in 2007 concluded, however, that it was the Veteran's PTSD that caused his alcohol abuse.  Thus, the clinical opinions, considered together, reasonably support the Veteran's contentions that his PTSD caused the alcohol abuse that in turn caused his gastrointestinal disorders, and that his PTSD aggravates his gastrointestinal disorders.  As the evidence at least equivocally demonstrates that the Veteran's gastrointestinal disorders are proximately due to or the result of, and are aggravated by, his PTSD, the Board grants service connection for the gastrointestinal disorders as secondary to the PTSD.  The nature and extent of the disability is not before the Board at this time.  

The Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

ORDER

Entitlement to service connection for a gastrointestinal disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


